Name: 2001/546/EC: Commission Decision of 11 July 2001 setting up a consultative committee, to be known as the "European Energy and Transport Forum" (notified under document number C(2001) 1843)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  transport policy;  energy policy
 Date Published: 2001-07-19

 Important legal notice|32001D05462001/546/EC: Commission Decision of 11 July 2001 setting up a consultative committee, to be known as the "European Energy and Transport Forum" (notified under document number C(2001) 1843) Official Journal L 195 , 19/07/2001 P. 0058 - 0060Commission Decisionof 11 July 2001setting up a consultative committee, to be known as the "European Energy and Transport Forum"(notified under document number C(2001) 1843)(2001/546/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas:(1) The conclusions of the Transport Council of 20 September 2000(1) called for the Commission to submit a proposal without delay for setting up a European forum at the Commission consisting of representatives of the sector concerned to examine all the factors affecting the competitiveness of transport and to consider adjustments to the structures in this sector. The proposal should have due regard for social, environmental and safety objectives.(2) The mandate of the Energy Consultative Committee set up under Commission Decision No 96/642(2) of 8 November 1996 lapsed in February 2001.(3) In view of its need for a consultative discussion body made up of individuals qualified to examine a wide range of issues to do with energy and transport policy, the Commission proposes to set up a European Energy and Transport Forum.(4) Considering the interdependence of energy and transport policies and the need to bring them into line with each other, it is useful and appropriate to bring representatives of the energy and transport industries together within a single body.(5) This dialogue should enable the Commission to gather opinions on any Commission initiative in the area of energy and transport policy and to benefit from the expert opinion of a monitoring centre.(6) This forum should be set up, its mandate defined and its administration organised,HAS ADOPTED THIS DECISION:Article 11. A consultative committee, to be known as the "European Energy and Transport Forum", hereinafter referred to as the "Forum", shall be set up at the Commission.2. The Forum shall be made up of qualified individuals competent to consider matters relating to energy and transport as well as the interaction between these two policies. It shall include representatives of operators, manufacturers and managers of networks and infrastructures, transport users and energy consumers, trade unions, environmental protection and safety associations and the academic world.Article 2Mission1. The Commission can consult the Forum on any matter relating to EU energy and transport policy.2. The Forum shall act as monitoring centre for energy and transport policy, particularly on competitiveness and structural adjustments in these sectors, while having due regard for environmental, social and safety concerns. It will also be required, if necessary, to examine any matters of topical interest which may arise in the areas of energy and transport.3. The Forum shall provide the Commission with opinions or reports at the request of the Commission or on its own initiative. The deliberations of the Forum shall not be subject to any vote. The Commission may set a deadline for the submission of any opinion or report that it requests from the Forum.Article 3Composition, nomination1. The Forum shall have 34 full members.2. The distribution of members shall be as follows:- nine members representing operators (energy producers and land, sea and air freight carriers, manufacturing industry),- five members representing networks and infrastructures (gas, electricity, rail, road, ports, airports, air traffic control),- seven members representing users and consumers (transport users, energy consumers, demand management),- six members representing unions,- five members representing environmental organisations and organisations responsible for safety particularly in the field of transport,- two members from the academic world or from think tanks,3. One alternate member shall be appointed for every full member. The alternate member shall attend meetings of the Forum or a working group only if the full member is absent or unable to attend.4. The full and alternate members of the forum shall be appointed individually by the Commission on the basis of objective criteria of proven competence and experience. They shall be required to give the Commission and independent opinion, free from outside influence. They shall have a two-year renewable mandate.5. When their mandate lapses, full members of the forum, and the corresponding alternate members, shall remain in office until such time as they are replaced or their mandate renewed.6. A member's mandate shall lapse before expiry thereof in the event of resignation or death. In such case, the member shall be replaced for the remaining term of the mandate.7. There shall be no remuneration for the duties performed.8. A call for applications for the membership positions defined in Article 3(2) will be published in the Official Journal of the European Communities, except for members under the fourth indent, in whose case the Commission will call upon the European Trade Union Confederation to appoint its representatives in the fields of energy and transport. The Commission shall select members on the basis of the applications received following this call. The selection criteria will take account of the candidates' competence and experience, their representativeness and their ability to contribute to strategic discussions, and will promote a balance in terms of specialists from the various areas of activity, in terms of gender and in terms of geographical origin.9. The Commission will publish the list of full and alternate members for information in the Official Journal of the European Communities.Article 4Working parties1. In fulfilment of its mission as set out in Article 2, the Forum may set up ad hoc working parties.2. The working parties shall comprise 11 members at most.Article 5ExpertsThe Forum may invite to participate in its work any person with a specific competence for an item on the agenda. Such experts shall participate only in the discussions of the item for which they were invited.Article 6Forum Presidency and Bureau1. For a term of office of two years, the Forum shall elect from among its members one President and four Vice-Presidents representing operators, users or consumers, trade unions and the environment or safety, respectively. Elections shall be carried by a majority of two thirds of the members present.2. The President and the Vice-Presidents whose mandates have lapsed shall remain in office until such time as they are replaced or their mandate renewed.3. If the mandate of the President or one of the Vice-Presidents lapses, a replacement shall be provided for the remainder of their term of office, in accordance with the procedure given in paragraph 1.4. The Bureau shall be made up of the President and the Vice-Presidents.5. The Bureau shall prepare and organise the work of the Forum.6. The Bureau may invite rapporteurs from any working party to take part in its meetings.Article 7Secretarial servicesThe Commission shall provide secretariat services for the Forum, the Bureau and the working parties.Representatives of interested Commission services can take part in the meetings of the Forum, the Bureau and the working parties.Article 8Opinions and reportsThe Forum shall submit its opinions and reports to the Commission. If the requested opinion or report meets with the unanimous agreement of the forum, the Forum shall draw up joint conclusions, which shall be appended to the minutes of meetings. If the requested opinions or report does not meet with the unanimous approval of the forum, the forum shall forward the divergent views of its members to the Commission. The Commission can publish on the Internet any reports, opinions and proceedings of the Forum that are not confidential in nature.Article 9Meetings1. The Forum shall meet at the Commission headquarters on invitation by the Commission.2. The Bureau shall be convened on the initiative of the President in agreement with the Commission.3. Forum members and any experts invited under Article 5 shall be reimbursed their travel and subsistence expenses in accordance with the provisions in force within the Commission.4. Meetings of the Forum and, if applicable, the working parties shall be organised subject to prior budgetary authorisation by the Commission.Article 10Without prejudice to the provisions of Article 287 of the EC Treaty, the members of the forum shall not divulge any information they obtain through their work in the forum or its working groups, where the Commission informs them that a particular opinion or matter is confidential. In such a case, only members of the forum and Commission representatives may attend the meetings.Article 11RevisionThe Commission reserves the right to amend the terms of this Decision in the light of experience.Article 12Decision No 96/642/EC and therefore also Decision 98/134/EC are hereby repealed.Article 13Entry into forceThis Decision shall take effect on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 11 July 2001.For the CommissionLoyola De PalacioVice-President(1) SI (2000) 816 of 21.9.2000.(2) OJ L 292, 15.11.1996, p. 34 to 36 and Decision No 98/134/EC of 3 February 1998 appointing the members of that body, OJ L 36, 10.2.1998, p. 14.